     Case: 1:19-cv-07260 Document #: 56 Filed: 03/06/20 Page 1 of 2 PageID #:1795




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

MONSTER ENERGY COMPANY,

               Plaintiff,                           Case No. 19-cv-07260

v.                                                  Judge Martha M. Pacold

                                                    Magistrate Judge Young B. Kim
ALI BLOCK STORE, et al.,

               Defendants.


                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on January 14, 2020 [52], in

favor of Plaintiff Monster Energy Company (“MEC”) and against the Defendants Identified in

Schedule A in the amount of five hundred thousand dollars ($500,000) in trademark statutory

damages and one hundred thousand dollars ($100,000) in copyright statutory damages per

Defaulting Defendant, and MEC acknowledges payment of an agreed upon damages amount,

costs, and interest and desires to release this judgment and hereby fully and completely satisfy

the same as to the following Defendants:

               Defendant Name                                        Line No.
                BuildMoc Store                                           3
                  zdhuafeng                                             80

       THEREFORE, full and complete satisfaction of said judgment as to the above-referenced

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
   Case: 1:19-cv-07260 Document #: 56 Filed: 03/06/20 Page 2 of 2 PageID #:1796




Dated this 6th day of March 2020.    Respectfully submitted,

                                     /s/ Allyson M. Martin
                                     Amy C. Ziegler
                                     Justin R. Gaudio
                                     Allyson M. Martin
                                     Greer, Burns & Crain, Ltd.
                                     300 South Wacker Drive, Suite 2500
                                     Chicago, Illinois 60606
                                     312.360.0080
                                     312.360.9315 (facsimile)
                                     aziegler@gbc.law
                                     jgaudio@gbc.law
                                     amartin@gbc.law

                                     Attorneys for Plaintiff Monster Energy Company




                                        2
